Title: To John Adams from Abigail Fellows Cunningham, 11 August 1798
From: Cunningham, Abigail Fellows
To: Adams, John



Great Sir
Lunenburg Augst the 11 1798

I beg leave to congratulate you on your safe Return to your peaceful Retreat. may nothing disturb you. I think, it is almost, an unpardonable sin, for any one to trouble you, with unnecessary addresses, or impertinance when you are overwhelmed, with the Ardous cares and perplexities, of saving, States and Nations and Empires, which is enough to Set any King becide him self, if he had not God, for his Soport. I fear they will suround you with so many addresses of one kind, or a nother, that they will scarcely let you enjoy a moments Rest, in Your otherways, happy Retreat. yet I beg the Liberty this once, to obtrude my good wishes for Your present and future happiness. When the pious D. P Stiles was offered the Precedantcy of Yall College He Said, it was a Crown of thorns. he further Said, What, was all the Honours that this world can bestow to be compaired to the honour of being a humble Disciple of the Blessed Jesus, or to the Glory of having ones name written in the Lambs Book of Life. From what I have heard, and observed of your Character, Sir, I am convinced that Your Sentiments in Regard to this worlds Grandure, and a future, are Similar to those, of that Great and good Man. Your Great Literary and Scientific Character, together with the Title of Precedant of the United States, which are equel, if not Surpassing in honour and Dignity any King on Earth. Yet all these put together, has not set you so high, in the Sight and opinion, Love, and esteam, of the wise and the good, as your Christan Character. A Christan Ruler, is as far Superior, to the Generality of the Kings and Princes, of the world, as King Davids, was, superor, to King Jeroboams the son of Nebat, who made israel to Sin. If you ware Like some of the Nobles of the earth whose Subjects must lick the dust, you would not have been troubled with this epistle, it is true, but then you would been farther out of the way of those Celestal honours that Precedant Stiles so highly Valued. My Sons declare they dont want to die in their Beds. I have instructed them Months Ago if they ware Calld to Action, in defence of their Country, to Count not their Lives Dear in Defience of Foreign influence, and Defence of their Countrys Cause which is the cause of God and Christ. And if they fall, My Conduct will be Similar to some of the Ancient Spartan mothers, who Suspended their Lamentations for the Loss their Sons, or Husbands till they examined their clothing, to see wheither the shot went in Behind or Before. if we must sacrifise we must, and if the Dearst Friend I have in the World, should be calld for, or even my own Life, I should Give them up, with as much composure as Abraham Led his Beloved Son to the Alter. our cause is the Cause of God and Christ who Said, he that saveth his Life shall Lose it, and he that Losseth his Life, for my Sake, shall Save it. My Sincere Regards attend your Excellent Lady and Amiable Children May they Not only obtain a temporal Diadem but be Blessed with a crown that abideth for ever that, the world Cannot give, or take away. and that You Sir may be Preserved by the Divine Hand in Your Accumulated Graces, of a Moses, of Solomon of Job, and the man after Gods own heart, and some Very Distant day, for we cannot Spare you or Let You Go, to Exchange a Crown of Thorns, for an incorruptable Crown of Glory May You Shine, as the Stars for ever and ever, is the fervent wish, of your Devoted Humble Servant



Abigail Cunningham,Wife of Wm: CunninghamLunenburg
I have took corage from my Confidence in your Christan Graceses, if I escape punnishment it is all I expect if I escape it from you, I shall escape it fore no one on earth Knowes of my writing or having such an Idea, not even my Husband. Of my Boldness in writeing to the Precedant, yours as Above
A.CIt is not every Minister of the Gospel, that is a Good man or a Christan. When our Goverment and Rulers, are, and have Been, the best that ever was, any minister, that would make Light of sowing sedition cannot be a Christan or a good man. if any could be found that would Depraciate the doings of goverment and find fault with the treaty and say in the pulpit that he did not Like it at first that he should not have made such an one that it had caused a Great deal of uneasyness in the world: and to intamate to his people that he was fully if not Superor in natural and acquired abilites, to our Head Rulers, Yet he had but about 80 £ a year, while our Chief Magistrates, had such and such somes, and Likwise to Give the preference to a seditious news paper, which would naturaly influence almost all others to take the same paper, for people in the country in General Look up to their minister as their Oracle especially if he is a Larned man, and can throw out Gibberish which they do not understand. if such ware to be found, it would be Matter of no wonder, if the people of such Towns, ware disaffected to the Goverment. I dare say if many of the ministers in the Country had conducted Similar to this discription we should Been deluged in blood and carnage before this time, for aught we know. What would have been our situation is uncertain to us, if I must not speak I must give up the Ghost.
